 Case: 1:21-mc-00010-DRC-KLL Doc #: 9 Filed: 09/07/21 Page: 1 of 8 PAGEID #: 218




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

TAMARA WILLIAMS,                                     Case No. 1:21-mc-10
    Plaintiff,                                       Cole, J.
                                                     Litkovitz, M.J.
       vs.

THE LASIK VISION
INSTITUTE, LLC, et al.,                              ORDER
      Defendants.

       LVI Intermediate Holdings, Inc., d/b/a/ Vision Group Holdings, LLC (“Vision Group

Holdings”) commenced this miscellaneous action in support of litigation pending in the

United States District Court for the Western District of Tennessee, Williams v. The Lasik Vision

Institute, LLC, No. 2:20-cv-2402 (W.D. Tenn.). This matter is before the Court on Vision Group

Holdings’ motion to compel non-party Kismet New Vision Holdings, LLC (“Kismet”)’s

compliance with a subpoena (Doc. 1) and Vision Group Holdings’ motion to transfer its motion

to compel to the United States District Court for the Western District of Tennessee (Doc. 3).

Non-party Kismet has neither entered an appearance nor filed any memoranda in opposition to

Vision Group Holdings’ motions. (See Doc. 8).

I. Background

       Plaintiff Tamara Williams filed a putative class action against numerous defendants,

including Vision Group Holdings, in Tennessee state court. (Doc. 1 at PAGEID 4). The action

was removed to the United States District Court for the Western District of Tennessee. (Id.; see

Williams, No. 2:20-cv-2402). Discovery was bifurcated into “class” discovery and “merits”

discovery. The underlying litigation is currently in the class discovery phase. (Id.).

       In June 2021, Vision Group Holdings issued and served a subpoena on non-party Kismet

seeking “documents, records, and other materials” that were “inextricably linked to the issues of
    Case: 1:21-mc-00010-DRC-KLL Doc #: 9 Filed: 09/07/21 Page: 2 of 8 PAGEID #: 219




the underlying action—and particularly to the issue of whether a class should be certified.”

(Doc. 1 at PAGEID 3, 8-9). 1 Vision Group Holdings alleges in its motion to compel that

“Kismet neither objected nor produced documents responsive to the Subpoena by the set

deadline of July 6, 2021.” (Id. at PAGEID 3; see also Doc. 8 at PAGEID 215). On July 12,

2021, Vision Group Holdings initiated the instant miscellaneous action in support of the pending

litigation in the Western District of Tennessee. Specifically, Vision Group Holdings moves this

Court to compel Kismet’s compliance with the subpoena and transfer the motion to compel to

the Western District of Tennessee. (Docs. 1, 3; see Doc. 8).

II. Law on Transferring a Subpoena-Related Motion

         Fed. R. Civ. P. 45(f) provides, in pertinent part: “When the court where compliance is

required did not issue the subpoena, it may transfer a motion under this rule to the issuing court

if the person subject to the subpoena consents or if the court finds exceptional circumstances. . .

.” Fed. R. Civ. P. 45(f). In determining whether “exceptional circumstances” exist, the advisory

committee’s note provides:

         In the absence of consent, the court may transfer in exceptional circumstances, and
         the proponent of transfer bears the burden of showing that such circumstances are
         present. The prime concern should be avoiding burdens on local nonparties subject
         to subpoenas, and it should not be assumed that the issuing court is in a superior
         position to resolve subpoena-related motions. In some circumstances, however,
         transfer may be warranted in order to avoid disrupting the issuing court’s
         management of the underlying litigation, as when that court has already ruled on
         issues presented by the motion or the same issues are likely to arise in discovery in
         many districts. Transfer is appropriate only if such interests outweigh the interests
         of the nonparty served with the subpoena in obtaining local resolution of the
         motion. . . .


1
  The Tennessee court explained the connection between Vision Group Holdings and Kismet: “[Vision Group
Holdings’] assets (excluding a number of insurance policies issued to Defendants that are providing coverage in this
matter) were purchased by [Kismet] out of certain bankruptcy proceedings filed by Vision Group [Holdings] in
Delaware. In connection with its purchase of Vision Group [Holdings’] assets, Kismet is now the custodian of
Vision Group [Holdings’] electronically stored information as well as hard data and information (collectively
referred to as the ‘Vision Group [Holdings] Data’) which are directly relevant to this action.” (Williams, No. 2:20-
cv-2402, Doc. 111 at PAGEID 1620).

                                                         2
 Case: 1:21-mc-00010-DRC-KLL Doc #: 9 Filed: 09/07/21 Page: 3 of 8 PAGEID #: 220




Fed. R. Civ. P. 45(f) advisory committee’s note to the 2013 amendment (emphasis added). See

Arclin USA, LLC v. Vits Tech. GmbH, No. 2:20-mc-48, 2020 WL 6882600, at *2 (S.D. Ohio

Nov. 24, 2020) (“If exceptional circumstances exist, the Court must weigh them against the

interests of the nonparty in obtaining local resolution of the motion.”) (citing Id.).

       “The decision of whether to transfer [under Fed. R. Civ. P. 45(f)] is discretionary.”

Hausauer v. Trustedsec, LLC, No. 1:20-mc-101, 2020 WL 6826368, at *6 (N.D. Ohio Nov. 20,

2020). Courts looking at whether transfer is warranted pursuant to Fed. R. Civ. P. 45(f) consider

“a number of factors, including case complexity, procedural posture, duration of pendency, and

the nature of the issues pending before, or already resolved by, the issuing court in the

underlying litigation.” Drips Holdings, LLC v. Quotewizard.com, LLC, No. 1:21-mc-17, 2021

WL 1517919, at *5 (N.D. Ohio Apr. 16, 2021) (citations and quotations omitted). See also

Hausauer, 2020 WL 6826368, at *5 (“transfer may be warranted ‘in order to avoid disrupting the

issuing court’s management of the underlying litigation, as when that court has already ruled on

issues presented by the motion or the same issues are likely to arise in discovery in many

districts’”) (quoting Fed. R. Civ. P. 45(f) advisory committee’s note to the 2013 amendment).

III. Analysis

       The issue in this case is whether this Court should, within its discretion, transfer Vision

Group Holdings’ motion to compel to the Western District of Tennessee pursuant to Fed. R. Civ.

P. 45(f). Vision Group Holdings, as the proponent of transfer, “bears the burden of showing that

such [exceptional] circumstances are present.” Fed. R. Civ. P. 45(f) advisory committee’s note

to the 2013 amendment. The Court finds that Vision Group Holdings has met its burden to prove

that exceptional circumstances exist warranting transfer of this matter to the Western District of

Tennessee.



                                                  3
 Case: 1:21-mc-00010-DRC-KLL Doc #: 9 Filed: 09/07/21 Page: 4 of 8 PAGEID #: 221




       First, the underlying litigation is a putative class action that has been pending in the

Western District of Tennessee for over thirteen months. (See Doc. 3 at PAGEID 135, 139). The

parties are in the class discovery phase of the litigation, and the records and documents sought by

the subpoena at issue have already been the subject of several motions and rulings in the

underlying litigation. (Id. at PAGEID 139-40). Specifically, on March 5, 2021, plaintiff filed an

unopposed motion to compel “the relevant documents and information pertaining to the time

period from April 2018, through April 2020, whether from Vision Group or from Kismet,

pursuant to third party processes provided for under the Federal Rules of Civil Procedure.”

(Williams, No. 2:20-cv-2402, Doc. 103 at PAGEID 1488). The Tennessee court granted

plaintiff’s unopposed motion finding plaintiff was “entitled to discover the relevant documents

and information pertaining to the time period from April 2018 through April 2020, from Vision

Group[.]” (Id., Doc. 111 at PAGEID 1621).

       On June 21, 2021, plaintiff filed a motion for sanctions and attorney’s fees against Vision

Group Holdings alleging that Vision Group Holdings failed to comply with the Court’s order

granting the motion to compel. (Id., Doc. 119). Plaintiff alleged, “Vision Group’s failure to

produce the Vision Group Data in this case is highly prejudicial to Plaintiff. Plaintiff is unable to

obtain the materials necessary to move for Class Certification and accordingly cannot proceed

with this action.” (Id. at PAGEID 1694). Vision Group Holdings informed the court that it

attempted to obtain Kismet’s compliance by filing a motion to compel in the Southern District of

Ohio. (See Id., Doc. 126 at PAGEID 1839-40). Vision Group Holdings stated that it also filed a

motion to transfer the motion to compel to the Tennessee court because “[t]his Court [the

Tennessee court] has intimate knowledge of the above-styled litigation, including the issues

surrounding the Kismet discovery dispute. As such, it is better suited to determine the best



                                                 4
 Case: 1:21-mc-00010-DRC-KLL Doc #: 9 Filed: 09/07/21 Page: 5 of 8 PAGEID #: 222




possible resolution pertaining to Plaintiff’s inability to access the documents from Kismet.” (Id.

at PAGEID 1840). Vision Group Holdings summarized the steps it took to try to obtain the

records and documents from Kismet in opposition to plaintiff’s motion for sanctions and

attorney’s fees. (Id. at PAGEID 1840-43). The Tennessee court has yet to rule on plaintiff’s

motion.

       Accordingly, because this matter has been pending in the Western District of Tennessee

for over thirteen months and the records and documents sought by the subpoena have already

been the subject of several motions and rulings in the underlying litigation, exceptional

circumstances warranting transfer exist under Fed. R. Civ. P. 45(f). See Drips Holdings, 2021

WL 1517919, at *6 (finding exceptional circumstances exist because, among other reasons, “[i]n

the last six months, the District of Massachusetts issued several rulings regarding these exact

46,000 records and developed a deep and rigorous understanding of the issues implicated in this

dispute”); Glob. Agility Sols., Inc. v. Barker, No. 1:19-cv-987, 2020 WL 2494625, at *2 (W.D.

Tex. May 14, 2020) (finding exceptional circumstances where the underlying class action

litigation had been pending for one year, involved a “potentially complex class action,” and the

underlying court had “already issued several orders addressing discovery disputes”); Cellular

Commc’ns Equip., LLC v. HTC Corp., No. 15cv2373, 2015 WL 12570944, at *2 (S.D. Cal. Dec.

16, 2015) (citation omitted) (“[C]onsidering that there [had] been extensive case management

conferences in which the very discovery sought here [had] been discussed, transfer of this

motion to the issuing court may serve to avoid inconsistency in positions and ruling.”); Parker

Compound Bows, Inc. v. Hunter’s Mfg. Co. Inc., No. 5:15-mc-64, 2015 WL 7308655, at *2

(N.D. Ohio Nov. 19, 2015) (finding exceptional circumstances where the underlying litigation

was pending for more than one year); Moon Mountain Farms, LLC v. Rural Cmty. Ins. Co., 301



                                                 5
 Case: 1:21-mc-00010-DRC-KLL Doc #: 9 Filed: 09/07/21 Page: 6 of 8 PAGEID #: 223




F.R.D. 426, 429 (N.D. Cal. 2014) (“When the issuing court has already ruled on issues presented

by a subpoena-related motion, exceptional circumstances exist and the court of compliance may

transfer the motion to the issuing court.”).

       Second, judicial economy warrants transferring this matter to the Western District of

Tennessee because there “is a very real possibility that this Court’s ruling could conflict with any

ruling issued by” the Tennessee Court. Drips Holdings, 2021 WL 1517919, at *6. See Fed.

Trade Comm’n v. Noland, No. 2:20-cv-908, 2021 WL 1515581, at *2 (D. Utah Apr. 16, 2021)

(“transferring the motion will promote consistency among discovery decisions in the underlying

litigation”). As Vision Group Holdings alleges, “[j]udicial economy would be best served by the

same court, which will also decide the motion for class certification and which controls the

deadlines related thereto, hearing and deciding the issues presented across the motions.” (Doc. 3

at PAGEID 140). The Tennessee court has knowledge of the underlying issues surrounding

Vision Group Holdings’ attempts to secure the records sought by its non-party subpoena. (Id. at

PAGEID 139-40). See Arclin USA, 2020 WL 6882600, at *2 (finding exceptional circumstances

warranting transfer pursuant to Fed. R. Civ. P. 45(f) because the underlying court had “presided

over the [] litigation for eight months, ha[d] already made extensive findings of fact as part of the

preliminary injunction proceedings, and ha[d] adjudicated previous discovery disputes”).

Accordingly, “[j]udicial economy will be best served by having all of these disputes resolved by

the same court.” Drips Holdings, 2021 WL 1517919, at *6.

       Finally, the exceptional circumstances outweigh any burden imposed on non-party

Kismet. Pursuant to Fed. R. Civ. P. 45(f), “if the attorney for a person subject to a subpoena is

authorized to practice in the court where the motion was made, the attorney may file papers and

appear on the motion as an officer of the issuing court.” Fed. R. Civ. P. 45(f). If, however, the



                                                 6
 Case: 1:21-mc-00010-DRC-KLL Doc #: 9 Filed: 09/07/21 Page: 7 of 8 PAGEID #: 224




person subject to the subpoena is not authorized to practice in the court where the motion was

made, “the nonparty must ‘find and hire local counsel and pay attorney’s fees associated with

getting local counsel up to speed on the instant dispute[.]’” Drips Holdings, 2021 WL 1517919,

at *7 (quoting Hausauer, 2020 WL 6826368, at *7).

       As Kismet has failed to enter an appearance and respond to Vision Group Holdings’

pending motions before this Court, it is unclear exactly what burden Kismet would endure by

transferring this matter to the Western District of Tennessee. It is, however, unlikely that any

travel will be required of Kismet, as the conferences in the underlying litigation have been

exclusively held via telephone or videoconference. (See Williams, 2:20-cv-2402, docket entries

7/6/20, 8/27/20, 3/11/21, 3/29/21, 4/8/21). Vision Group Holdings confirms that “every hearing

that has taken place in the underlying matter thus far has been held by telephone or

videoconference.” (Doc. 3 at PAGEID 142). See Arclin USA, 2020 WL 6882600, at *2 (finding

the burden to be slight because among other reasons, “all proceedings thus far in the [underlying]

litigation [had] been held via telephone or videoconference”). See also Ohio Dep’t of Ins. v.

RPM Mortg., Inc., No. 2:20-mc-43, 2020 WL 6778212, at *2 (S.D. Ohio Nov. 18, 2020) (“it is

unlikely that any travel will be required of Ohio-based counsel, as the presiding judge’s standing

order indicates that all civil matters are currently being held by telephone due to the COVID-19

pandemic”); Hayward Prop., L.L.C. v. Commonwealth Land Title Ins. Co., No. 20-50286, 2020

WL 3104288, at *2 (E.D. Mich. June 11, 2020) (burden of transferring pursuant to Fed. R. Civ.

P. 45(f) on the non-party would be minimal due to courts’ widespread use of video- and

teleconferencing in the wake of COVID-19).

IV. Conclusion

       Pursuant to Fed. R. Civ. P. 45(f), the Court finds that the exceptional circumstances



                                                 7
 Case: 1:21-mc-00010-DRC-KLL Doc #: 9 Filed: 09/07/21 Page: 8 of 8 PAGEID #: 225




warranting transfer of this matter to the United States District Court for the Western District of

Tennessee outweigh any burden that transfer may impose on Kismet. This matter is therefore

transferred to the United States District Court for the Western District of Tennessee to avoid

“disrupting the issuing court’s management of the underlying litigation.” Fed. R. Civ. P. 45(f)

advisory committee’s note to the 2013 amendment.

                           IT IS THEREFORE ORDERED THAT:

       Vision Group Holdings’ Motion to Transfer (Doc. 3) is GRANTED, and this matter is

transferred to the United States District Court for the Western District of Tennessee for all

further proceedings, including ruling on Vision Group Holdings’ Motion to Compel (Doc. 1).



        9/3/2021
Date: ______________                                       _________________________
                                                           Karen L. Litkovitz
                                                           Chief United States Magistrate Judge




                                                 8
